Citation Nr: 0829052	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for liver disability.  

(The issue of entitlement to reimbursement of medical 
expenses is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and Ms. J.K.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating determinations 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to an increased rating for PTSD and 
entitlement to service connection for hypertension come 
before the Board on appeal of a May 2002 RO rating 
determination.  A notice of disagreement was received in 
February 2003, a statement of the case was issued in April 
2004, and a substantive appeal was received in June 2004.

The issue of entitlement to service connection for hepatitis 
C comes before the Board on appeal of an August 2003 RO 
rating determination.  A notice of disagreement was received 
in August 2003, a statement of the case was issued in January 
2004, and a substantive appeal was received in January 2004.  
The Board also notes that the veteran has separately 
perfected an appeal of a claim of entitlement to service 
connection for cirrhosis with end stage liver disease, status 
post liver transplant as secondary to hepatitis C.  This 
claim was denied by an April 2006 RO rating decision.  A 
notice of disagreement was received in August 2006, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in August 2007.  In the 
Board's view, the veteran's claim of entitlement to service 
connection for hepatitis C substantially encompasses the 
veteran's claim of entitlement to service connection for the 
liver disease which has come as a consequence of hepatitis C.  
Thus, the Board will adjudicate all of these issues together 
under the more general descriptive term of liver disability 
which is intended to encompass hepatitis C and cirrhosis / 
end stage liver disease.

The veteran testified at a video hearing before the Board in 
April 2008.  A transcript of this hearing is of record.

The Board notes that the veteran originally perfected an 
appeal for a claim of entitlement to a rating in excess of 30 
percent for PTSD.  However, an April 2008 RO rating decision 
assigned a 50 percent rating for the veteran's PTSD effective 
from August 16, 2006.  The Board therefore recognizes that 
the veteran's appeal for an increased disability rating for 
PTSD involves the question of whether a rating in excess of 
30 percent for the appeal period prior to August 16, 2006, 
and the question of whether a rating in excess of 50 percent 
is warranted from August 16, 2006.

The issues of entitlement to an increased rating for PTSD and 
entitlement to service connection for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Liver disability was not manifested during the veteran's 
active duty or for many years thereafter, nor is the 
veteran's liver disability otherwise related to such service.




CONCLUSION OF LAW

Liver disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 105(a), 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet.App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet.App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet.App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Regarding the issue of entitlement 
to service connection for hepatitis C, a letter dated April 
2003 informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  A 
February 2006 letter provided another VCAA notice for the 
encompassed issue of entitlement to service connection for 
liver disease secondary to hepatitis C.

Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that an April 2003 letter was sent prior to the 
August 2003 RO rating decision on appeal concerning the 
hepatitis C issue.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board acknowledges that there has been no timely notice 
of the types of evidence necessary to establish particular 
ratings and effective dates for any ratings that may be 
granted; a November 2006 letter provided such notice, but not 
in a strictly timely manner.  The Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision despite the formally inadequate notice provided to 
the appellant.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The October 2001, April 2003, and February 2006 
VCAA letters provided timely notice of the evidence necessary 
to establish entitlement to the benefits the veteran seeks, 
and the veteran's representative's arguments reflect actual 
knowledge of the requirements.  Moreover, since the Board 
finds below that entitlement to service connection for 
hepatitis C is not warranted in this case, no new ratings or 
effective dates will be assigned for hepatitis C, and any 
other questions related to effective date assignments or 
ratings for hepatitis C are therefore rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  

The Board acknowledges that the veteran has not been afforded 
a VA examination to assess the etiology of his hepatitis C.  
The Board finds, however, that a VA examination is not 
necessary to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  Simply stated, the standards of 
McLendon are not met in this case.  As discussed in more 
detail below, the evidence in this case does not establish 
the occurrence of any event, injury, or disease during 
service that the veteran claims is pertinent to the 
development of hepatitis C.

The veteran's own account of his hepatitis C history suggests 
no diagnosis or treatment of the disease prior to 1989, 
nearly two decades after separation from service.  In light 
of the record, any opinion relating the veteran's hepatitis C 
to his military service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
liver disability issue, and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
liver disability issue.

Service Connection for Liver Disability

This case involves the veteran's claim of service connection 
for liver disease, to include hepatitis C and cirrhosis, 
which has resulted in significant liver disease and the 
veteran's recent liver transplant.  The Board preliminarily 
notes that there is no controversy in this case as to the 
veteran's diagnosis of hepatitis C or the significant liver 
disease associated with that diagnosis; the decisive elements 
of this matter involve whether the evidence shows that the 
veteran's hepatitis C is causally related to military 
service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cirrhosis of the liver, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

In this case, the Board finds that service connection for 
liver disease disability, to include hepatitis C, is not 
warranted.  Initially, the Board notes that the veteran does 
not allege, nor do the service medical records reflect, any 
symptomatology or diagnosis of liver disease or hepatitis C 
in service.  In fact, the veteran underwent a separation 
examination in November 1970 and was clinically evaluated as 
normal for all systems, including endocrine, abdomen, 
neurologic, etc.  No defects or abnormalities of the liver 
were noted by the examiner nor raised by the veteran.  The 
veteran also does not contend that he manifested any liver 
disease within one year of his discharge from service.  
During his April 2008 Board hearing testimony, the veteran 
expressly indicated that he became first aware of his disease 
at some time in the 1990s, or no earlier than 1989.  The 
Board notes that this suggests a period of approximately two 
decades, at least, following service without any diagnosis or 
symptoms of the claimed disease, and the medical evidence of 
record does not contradict this.  This lengthy period 
following service without any documentation of a pertinent 
complaint, diagnosis, or treatment associated with hepatitis 
C weighs against the claim of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The veteran's claim rests upon his assertion that his most 
significant exposure to a risk factor for hepatitis C 
occurred during his service in Vietnam; the veteran has 
specifically identified exposure to blood as the in-service 
event he believes led to his hepatitis C infection.  The 
veteran does not allege the occurrence of any in-service 
surgeries, blood transfusions, or high risk sexual activity 
in advancing this claim.  The veteran has testified regarding 
his recollections of cleaning barbed wire defenses in a 
manner in which his own skin was cut and exposed to other 
blood from U.S. servicemen and enemy soldiers.  The veteran 
most recently testified regarding this exposure at his April 
2008 Board hearing.

The Board has reviewed the veteran's available service 
records and finds no information which tends to corroborate 
his testimony.  There are no entries for treatment for 
lacerations of the hands.  Moreover, the Board must note that 
there is some question as to the reliability and consistency 
of the veteran's account of his pertinent hepatitis C risk 
factor exposures.  A July 1999 VA treatment record features a 
hepatitis C risk factor questionnaire in which the veteran 
was asked "Have you ever been exposed directly to blood from 
another person through your skin, eyes or mouth during combat 
casualty care, as a medical worker or through a needle 
stick?"  The veteran responded "No."  This statement 
appears to be a contradiction of the veteran's recently 
presented account of exposure to blood during service.

The record also includes another apparent inconsistency.  The 
veteran has recently maintained, including at his April 2008 
hearing, that he has not taken any intravenous drugs.  
However, a VA treatment record from November 2002 shows that 
the veteran apparently reported intravenous drug use during 
his Vietnam tour in 1970; this statement was made to a 
medical professional seeking to establish an accounting of 
risk factors for having contracted hepatitis C.  It should be 
noted that this record shows that the veteran did not 
describe any exposure to blood during this November 2002 
consultation.

It should be recognized that if the veteran contracted 
hepatitis C during service as a result of this particular 
risk factor, drug usage of this nature constitutes willful 
misconduct for which service connection cannot be granted.  
38 C.F.R. § 3.301(d).  The Board acknowledges that the August 
2003 notice of disagreement contains the veteran's strong 
assertion that he was exposed to blood in service, "never 
used intravenous drug[s]," and that the July 1999 risk 
factor statements "are mistaken" due to the veteran being 
confused by the questionnaire.  However, the Board must note 
that the November 2002 assessment of risk factors reflects 
discussion with the veteran and shows no mention of 
significant exposure to blood, while it does show the veteran 
specifically identified intravenous drug use in 1970 during 
service. Regardless, the Board intimates no conclusions 
regarding whether the veteran's hepatitis C is related to 
drug abuse.  However, this inconsistency (as with the July 
1999 medical record) does serve to diminish the veteran's 
credibility to some degree.  

Significantly, the November 2002 VA treatment record's 
assessment of potential hepatitis C risk factors makes no 
mention of any in-service blood exposure.  Moreover, the 
November 2002 assessment includes several other significant 
risk factors from the veteran's reported history: "has 
tattooing, transfusion as young child.  ETOH 30 yrs. of 
moderate use."  The Board notes that the veteran has not 
alleged that the receipt of any tattooing during service was 
the likely cause of his hepatitis C, and the Board is unable 
to find any indication that the veteran received tattooing 
during service.  In this regard, the Board notes that a 
February 1969 service entrance examination vaguely indicates 
that the veteran had "Identifying Body Marks, Scars, 
Tattoos" upon enlistment for military service; a November 
1970 service separation examination does not note any 
"Identifying Body Marks, Scars, Tattoos" upon separation 
from service.

The veteran has not made any contention that he engaged in 
high risk sexual activity during service, and none of the 
medical evidence concerning his hepatitis C risk factors has 
otherwise presented any suggestion of pertinent high risk 
sexual activity during service.

The Board also observes an August 2006 statement from the 
veteran which argues " ... I was given air-gun shots to go 
overseas.  At that time they used the same needles on all of 
us.  I believe this caused my Hepatitis C virus."  The 
veteran has not submitted any evidence beyond his own 
statements to support his contention that his hepatitis C was 
likely caused by in-service medical injections.  The Board 
also notes that no medical records connected with the 
veteran's hepatitis C identify any history of injection as a 
significant risk factor or etiological element.  The November 
2002 report reflects that a discussion of hepatitis C risk 
factors prompted the veteran to report a myriad of items 
considered to be risk factors by the medical professional 
interviewing him, but there is no suggestion of any 
discussion of past injections.

An August 2006 notice of disagreement also advances the 
veteran's somewhat distinct contention that he was exposed to 
blood due to being "involved in attacks" in Vietnam.  
Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, 'The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.'  See also 38 C.F.R. § 3.304(d).  
The term 'combat' is defined to mean 'a fight, encounter, or 
contest between individuals or groups' and 'actual fighting 
engagement of military forces.'  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase 'engaged in combat with the enemy' requires that the 
veteran 'have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.'  VAOPGCPREC 12-99.  The fact that 
the veteran may have served in a 'combat area' or 'combat 
zone' does not mean that he himself engaged in combat with 
the enemy.  Id.  Moreover, a general statement in the 
veteran's service personnel records that he participated in a 
particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms 'operation' and 'campaign' encompass both combat 
and non-combat activities.  Id.  Whether or not a veteran 
'engaged in combat with the enemy' must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  If VA determines that the veteran did not 
engage in combat with the enemy, the favorable presumption 
under 38 U.S.C.A. § 1154(b) will not apply.

The veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the veteran engaged in combat 
with enemy forces.  The veteran himself has not clearly 
asserted that he participated in combat in the capacity 
contemplated by 38 C.F.R. § 3.304(d).  The Board acknowledges 
the veteran's testimony regarding his proximity to combat and 
combat conditions, but he is not established by the evidence 
of record to have been a combat participant.  The veteran's 
primary contention in this case has been that he was exposed 
to the blood of others when tasked with cleaning razor wire 
which was contaminated with the blood of servicemen and enemy 
combatants.  The Board also recognizes that the veteran is 
service-connected for PTSD, but a review of the claims file 
reveals that the established PTSD stressor event did not 
involve direct participation in combat in the capacity 
contemplated by 38 C.F.R. § 3.304(d).  Although the evidence 
shows that the veteran served in a combat zone, there is no 
basis for finding that the veteran actually participated in 
combat in the capacity contemplated by 38 C.F.R. § 3.304(d).

As the veteran is not shown to have been a combat veteran 
under 38 C.F.R. § 3.304(d), the Board must continue to find 
that the veteran's uncorroborated testimony regarding events 
in service is not sufficient to establish the occurrence of 
events purported to have caused his hepatitis C.

Although the veteran argues, including in an August 2006 
notice of disagreement, that resolution of the benefit of the 
doubt in his favor must result in a grant of his appeal, the 
Board cannot agree.  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in favor of the 
claimant.  However, a reasonable doubt means a substantial 
doubt and one within the range of probability as 
distinguished from speculation or remote possibility.  38 
C.F.R. § 3.102.  The Board finds that the evidence presented 
in this case essentially calls for speculation as to the 
cause of the veteran's hepatitis.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

In summary, there is no evidence in the contemporaneous 
service medical records corroborating the in-service blood 
exposure that the veteran describes.  There is no evidence of 
any manifestation of liver disease for many years following 
the veteran's separation from military service.  The Board 
acknowledges the veteran's belief that his hepatitis C is 
etiologically related to his military service, but there is 
no competent probative evidence of record to establish such 
etiology, and the veteran's lay opinion is not competent 
evidence as to the question of the etiology of his hepatitis.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In any event, 
the most essential factors weighing against the veteran's 
claim are the documented inconsistencies in the veteran's 
arguments, the lack of persuasive supporting evidence of the 
claimed in-service risk exposure, and the lengthy period 
following separation prior to any evidence of hepatitis C.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for liver disability is not warranted.  To 
this extent, the appeal is denied.


REMAND

The record reflects that highly pertinent VA psychiatric 
treatment records exist which are not currently included in 
the claims file.  In this regard, the Board observes that the 
RO's April 2008 rating decision granted a 50 percent rating 
on the basis of the severity of the veteran's PTSD as shown 
in cited VA treatment records.  Specifically, the April 2008 
RO rating decision discussed VA psychiatric treatment records 
dated August 2006, December 2006, and March 2007.  The Board 
has undertaken a thorough review of the claims folders in an 
attempt to locate those records, but must determine that they 
are not currently included in any portion of the claims-file.  
The Board has found other VA treatment records with dates as 
recent as the apparently missing records, but has not found 
any of the psychiatric treatment records from the past few 
years.

Thus, it appears that the veteran has been receiving relevant 
treatment from a VA medical facility over the past few years, 
and the associated treatment records are not in the claims 
file.  As such, the RO should obtain any missing VA treatment 
records relevant to the appeal, and in particular the recent 
treatment reports concerning the veteran's PTSD should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992) 
(which held that those records in the control of the 
Secretary (such as documents generated by VA) are considered 
to be constructively before the Board and must actually be 
part of the record on review); see also VAOPGCPREC 12-95.

The veteran also claims entitlement to service connection for 
hypertension as secondary to his service-connected PTSD.  The 
Board observes that service connection is warranted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).

The record currently does not contain a medical etiology 
opinion sufficient to permit proper appellate review to 
proceed at this time.  The Board acknowledges the May 2004 
private medical statement which presents some discussion of 
this issue, but the Board finds that this statement's 
speculative discussion of the possibility of aggravation is 
inadequate to support appellate consideration.  

The Board also notes that March 2002 VA psychiatric 
examination report, conducted in connection with the 
veteran's claims involving PTSD, acknowledges the veteran's 
claim that his hypertension is secondary to his PTSD.  This 
examination report contains the comment that "This examiner 
is not a physician and it is beyond the scope of my license 
and expertise to address the etiology or even the existence 
of high blood pressure.  I have contacted the C&P office and 
requested that the veteran be assessed by an appropriate 
professional concerning his high blood pressure."  However, 
the Board finds no indication the claims-file that a VA 
medical opinion was ever developed regarding the question of 
any relationship between the veteran's PTSD and his 
hypertension.  If such an opinion was developed, it does not 
appear to be contained in the claims-file.

Thus, this issue must be remanded to obtain a VA medical 
opinion regarding the etiology of the veteran's hypertension, 
to include as to whether the severity of the hypertension is 
permanently clinically aggravated by the veteran's PTSD.  
Since any medical records pertaining to PTSD may affect the 
determination as to a higher rating, the increased rating for 
PTSD issue must be deferred. 

The Board also observes that the veteran has not been 
provided with adequate VCAA notice concerning his claim of 
entitlement to service connection for hypertension.  The 
Board notes that the October 2001 VCAA letter sent to the 
appellant did not provide adequate notice regarding the 
hypertension claim.  New adequate VCAA notice should be 
provided to the veteran.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

As this claim is being remanded for review of newly submitted 
evidence, the Board finds it reasonable to give additional 
notice to expressly comply with the Dingess/Hartman decision.

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take the necessary actions to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with new adequate VCAA 
notice for his claim of service connection 
for hypertension.  Also, the veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).

3.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the veteran's 
disabilities remaining on appeal (PTSD and 
hypertension).  In particular, the RO is 
advised that the April 2008 RO rating 
decision refers to PTSD treatment records 
which do not appear to be currently in the 
claims-file.

4.  The veteran should be scheduled for an 
appropriate examination to evaluate his 
hypertension.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  After reviewing the 
claims file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current chronic hypertension is 
proximately caused by, or permanently 
aggravated by, the veteran's PTSD.

5.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate issues of 
an increased rating for PTSD and service 
connection for hypertension.  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


